 



Exhibit 10.2
AGREEMENT
     THIS AGREEMENT (the “Agreement”) by and between S1 Corporation (“S1” or the
“Company”), and John A. Stone (“You” or “Your”) (collectively, the “Parties”),
is entered into and effective as of November 30, 2006 (the “Effective Date”).
     WHEREAS, the Company and You have agreed to the terms and conditions as
stated below in the event of termination of employment as described herein, and
the Parties desire to express the terms and conditions thereof in this
Agreement;
     NOW, THEREFORE, in consideration of the mutual agreements in this
Agreement, it is agreed:
     1.      Separation Payments. Subject to the terms and conditions in this
Agreement, if S1 terminates your employment without cause, then:
          (a) the Separation Payments shall be made for a period equal to twelve
(12) months (the “Separation Pay Period”). The Separation Payments shall be made
on the last day of each month, and shall be for an amount equal to one twelfth
(1/12) of your then-current base salary. If the last day of the month falls on a
weekend or a legal holiday, the respective Separation Payment will be paid on
the business day immediately preceding such day. Except as provided in the
previous sentence, under no circumstances will any Separation Payment to be made
under this sub-paragraph be accelerated or deferred; and
          (b) reimburse your COBRA premiums under S1’s major medical group
health plan on a monthly basis during the Separation Pay Period upon submission
of paid receipts by You.
     2.      At-Will Employment. This Agreement does not create a contract of
employment or a contract for benefits. Your employment with the Company is and
remains at all times an at-will relationship. This means that at either Your
option or the Company’s option, Your employment may be terminated at any time,
with or without cause, and with or without notice. This Agreement does not alter
the at-will employment relationship.
     3.      Release Obligations. The Company’s obligation to pay You the
Separation Payments, will be conditioned upon Your execution, compliance with,
and non-revocation of a Separation & Release Agreement in a form prepared by the
Company, which includes, but is not limited to, Your release of the Company from
any and all liability and claims of any kind. If You do not execute, comply
with, and refrain from revoking an effective Separation & Release Agreement, the
Company will have no obligation to pay You under this Agreement.
     4.      Withholding. All payments made pursuant to this Agreement will be
subject to applicable withholdings, including taxes and Social Security.
     5.      Entire Agreement. This Agreement constitutes the entire agreement
between the Parties concerning the subject matter of this Agreement.
Additionally, this letter supersedes any prior communications, agreements or
understandings, whether oral or written, between you and S1 relating to
severance payments of any type or nature, including without limitation, any
separation payments set forth in S1’s offer letter to you dated May 18, 2004.
Other than the terms of this Agreement, no other representation, promise or
agreement has been made with You to cause You to sign this Agreement. This
letter does not constitute a contract of employment.
     6.      Governing Law, Jurisdiction and Venue. The laws of the State of
Georgia will govern this Agreement. If Georgia’s conflict of law rules would
apply another state’s laws, the Parties agree that Georgia law will still
govern. You agree that any claim arising out of or relating to this Agreement
will be brought in a state or federal court of competent jurisdiction in
Georgia. You consent to the personal jurisdiction of the state and/or federal
courts located in Georgia. You waive (i) any objection to jurisdiction or venue,
or (ii) any defense claiming lack of jurisdiction or improper venue, in any
action brought in such courts.
     7.      Waiver. The Company’s failure to enforce any provision of this
Agreement will not act as a waiver of that or any other provision. The Company’s
waiver of any breach of this Agreement will not act as a waiver of any other
breach.

 



--------------------------------------------------------------------------------



 



     8.      Severability. The provisions of this Agreement are severable. If
any provision is determined to be invalid, illegal, or unenforceable, in whole
or in part, the remaining provisions and any partially enforceable provisions
will remain in full force and effect.
     9.      Amendments. This Agreement may not be amended or modified except in
writing signed by both Parties.
     10.    Successors and Assigns. This Agreement will be assignable to, and
will inure to the benefit of, the Company’s successors and assigns, including,
without limitation, successors through merger, name change, consolidation, or
sale of a majority of the Company’s stock or assets, and will be binding upon
You and Your heirs and assigns.
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

         
 
  S1 Corporation
 
       
 
  By:   /s/ Johann Dreyer
 
       
 
  Name: Johann Dreyer
Title: CEO
 
       
 
  John A. Stone:
 
       
 
  /s/ John A. Stone
 
   

 